DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 8,016,367 B2) in view of OKUMURA et al.
	
	Regarding claims 1 and 17, Hirata discloses a vehicle control device comprising:

a controller with circuitry (i.e. control system of the hybrid vehicle according to the first embodiment includes an engine controller 1, the motor controller 2, the power control unit 3, the hybrid battery 4, the first-clutch controller 5, the first-clutch hydraulic unit 6, the AT controller 7, the second-clutch hydraulic unit 8, a brake controller 9 and an integrated controller 10) configured to control operation of a braking device that is to apply a braking force to a vehicle (i.e. brake controller 9 controls the braking forces applied by the brake units BURL, BURR, BUFL and BUFR of the respective wheels – Col. 7, lines 28-31), and configured to control operation of a driving motor that is to output a driving force to the vehicle (i.e. motor controller 2 outputs a command for controlling a motor-generator torque Tm – Col. 6, lines 58-61), the braking control including braking by the braking device and regenerative braking by the driving motor (i.e. brake controller 9 controls the braking forces applied by the brake units BURL, BURR, BUFL and BUFR of the respective wheels on the basis of a regenerative cooperative brake control command from the integrated controller 10 - Col. 7, lines 28-33), and wherein the braking control includes causing the braking device to generate the braking force without using the regenerative braking of the driving motor (i.e. the braking force of the regenerative brake is reduced to zero and that of the frictional brake is increased when the vehicle collides – Col. 3, lines 51-64) and subsequently executing a braking-force switching process, the braking-force switching process including increasing a braking force according to the regenerative braking of the driving motor while reducing the braking force from the braking device (i.e. the regenerative cooperative brake control is performed in which the braking force of the frictional brake is reduced or eliminated while the braking force of the regenerative brake applied by the motor-generator is increased by an amount corresponding to the reduction in the braking force of the friction brake – Col. 3, lines 27-38). 
	Hirata does not disclose that the braking-force switching process is executed if a determination result indicates that the vehicle speed of the vehicle has become stable. 
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include that the braking-force switching process is executed if a determination result indicates that the vehicle speed of the vehicle has become stable, since the system of Hirata facilitates the operation of the vehicle at a constant speed and at variable speeds in order to regenerate power reserved to charge the battery.
	Hirata does not disclose wherein the controller is capable of executing a normal mode and a cruise control mode that are switchable, the normal mode being a mode in which acceleration and deceleration of the vehicle are controlled in accordance with an acceleration-and-deceleration operation by a driver, the cruise control mode being a mode in which a vehicle speed of the vehicle is maintained at a target vehicle speed by controlling torque of the driving motor without being dependent on the acceleration-and-deceleration operation by the driver, wherein the controller is configured to execute braking control during the cruise control mode in accordance with a change in a traveling condition of the vehicle.
	However, OKUMURA et al. discloses an adaptive cruise control unit 29 which controls the speed of the vehicle 1 according to the signals from the vehicle speed sensor 21, the preceding vehicle detection sensor 22, the road surface condition sensor 23 via the PDU 7 and the friction brake ECU 15, upon receiving an activation signal from the cruise control switch 24 [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of OKUMURA et al. for controlling a friction brake and a regenerative brake that can respond to a deceleration request with a fast response and can control the speed of the own vehicle relative to a vehicle traveling ahead of the own vehicle at the same time.

5.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 8,016,367 B2) in view of OKUMURA et al. as applied to claims 1 and 17 above, and further in view of Heo et al. (US 10,4719,60 B2).
	
	Regarding claim 2, Hirata does not disclose the vehicle control device according to Claim 1,
wherein the controller is configured to execute the braking control if the acceleration of the vehicle exceeds reference acceleration during the cruise control mode.
	However, Heo et al. discloses that a controller limits the acceleration of the subject vehicle by limiting the acceleration of the subject vehicle to zero when the speed of the subject vehicle exceeds the speed of the forward vehicle by a predetermined value or by limiting the acceleration of the subject vehicle to a preset maximum allowed acceleration when the calculated acceleration of the subject vehicle is greater than the preset maximum allowed acceleration [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Heo et al. in so that a rapid acceleration or deceleration of a subject vehicle can be prevented.

	Regarding claims 3 and 4, Hirata does not disclose the vehicle control device according to Claims 1 and 2, wherein the controller is configured to execute the braking control if the vehicle speed of the vehicle exceeds a reference vehicle speed during the cruise control mode.
	However, Heo et al. discloses that a controller limits the acceleration of the subject vehicle by limiting the acceleration of the subject vehicle to zero when the speed of the subject vehicle exceeds the speed of the forward vehicle by a predetermined value or by limiting the acceleration of the subject vehicle to a preset maximum allowed acceleration when the calculated acceleration of the subject vehicle is greater than the preset maximum allowed acceleration [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Heo et al. in so that a rapid acceleration or deceleration of a subject vehicle can be prevented.

6.	Claims 5, 7, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 8,016,367 B2) in view of OKUMURA et al. as applied to claims 1 and 17 above, and further in view of Dempsey et al. (US 10,940,862 B1).

	Regarding claim 5, Hirata does not disclose the vehicle control device according to Claim 1, wherein the controller is configured to execute the braking control if the vehicle traveling on a first road enters a second road having a downward gradient relative to an advancing direction on the first road during the cruise control mode.
	However, Dempsey et al. discloses that once the road speed of the vehicle exceeds the lower droop 514 for the cruise control system, the controller activates the engine braking system (Col. 18, lines 18-48; FIG. 5). Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include a second road, since Dempsey et al. shows that vehicles use multiple roads to traverse from one location to a destination.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 7, neither Hirata nor OKUMURA et al. disclose the vehicle control device according to Claim 5, wherein the first road is either one of a flat road and an uphill road, and wherein the second road is a downhill road.
	However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include a second road, since Dempsey et al. shows that vehicles use multiple roads to traverse from one location to a destination.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 9, neither Hirata nor OKUMURA et al. disclose the vehicle control device according to Claim 5, wherein the first road is an uphill road, and wherein the second road is a flat road.
	However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include a second road, since Dempsey et al. shows that vehicles use multiple roads to traverse from one location to a destination.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 11, neither Hirata nor OKUMURA et al. disclose the vehicle control device according to Claim 1, wherein the controller is configured to execute the braking control if the vehicle starts moving from a halted state on a downhill road during the cruise control mode.
	However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include the braking control if the vehicle starts moving from a halted state on a downhill road during the cruise control mode, since the system of Dempsey et al. facilitates braking control downhill.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 13, neither Hirata nor OKUMURA et al. nor Dempsey et al. disclose the vehicle control device according to Claim 1, wherein the controller is configured to terminate the switching process in a state where the braking force is generated by the braking device.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include wherein the controller is configured to terminate the switching process in a state where the braking force is generated by the braking device, since terminating a switching process of a device is considered to be a reverse operation, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

	Regarding claim 15, neither Hirata nor OKUMURA et al. nor Dempsey et al. disclose the vehicle control device according to Claim 1, wherein the cruise control mode includes a high-speed cruise control mode and a low-speed cruise control mode that are switchable and executable by the controller, the low- speed cruise control mode being a mode in which a target vehicle speed is lower than a target vehicle speed in the high-speed cruise control mode, and wherein the braking control executed during the low- speed cruise control mode includes causing the braking device to generate the braking force without using the regenerative braking of the driving motor and subsequently executing the switching process if a determination result indicates that the vehicle speed of the vehicle has become stable.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include wherein the cruise control mode includes a high-speed cruise control mode and a low-speed cruise control mode that are switchable and executable by the controller, the low- speed cruise control mode being a mode in which a target vehicle speed is lower than a target vehicle speed in the high-speed cruise control mode, and wherein the braking control executed during the low- speed cruise control mode includes causing the braking device to generate the braking force without using the regenerative braking of the driving motor and subsequently executing the switching process if a determination result indicates that the vehicle speed of the vehicle has become stable, since it is well known in the art for vehicles to operate the cruise control at low and high speeds, and since the device of Hirata facilitates the switching between the regenerative and frictional braking.

7.	Claims 6, 8, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 8,016,367 B2) in view of OKUMURA et al. and Heo et al. (US 10,4719,60 B2) as applied to claims 2-4 above, and further in view of Dempsey et al. (US 10,940,862 B1).

	Regarding claim 6, neither Hirata nor OKUMURA et al. nor Heo et al. disclose the vehicle control device according to Claim 2, wherein the controller is configured to execute the braking control if the vehicle traveling on a first road enters a second road having a downward gradient relative to an advancing direction on the first road during the cruise control mode.
	
	 However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include roads in relative directions, since it is well known in the art that roads are constructed in various directions relative to each other
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 8, neither Hirata nor OKUMURA et al. nor Heo et al. disclose the vehicle control device according to Claim 6, wherein the first road is either one of a flat road and an uphill road, and wherein the second road is a downhill road.
	However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include a second road, since Dempsey et al. shows that vehicles use multiple roads to traverse from one location to a destination.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 10, neither Hirata nor OKUMURA et al. nor Heo et al. disclose vehicle control device according to Claim 6, wherein the first road is an uphill road, and wherein the second road is a flat road.
	However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include a second road, since Dempsey et al. shows that vehicles use multiple roads to traverse from one location to a destination.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 12, neither Hirata nor OKUMURA et al. disclose the vehicle control device according to Claim 2, wherein the controller is configured to execute the braking control if the vehicle starts moving from a halted state on a downhill road during the cruise control mode.
	However, Dempsey et al. teaches an example of a road that goes downhill and runs flat in FIG. 5. Dempsey et al. further teaches that road grade data may include information regarding road function class, e.g., freeway/interstate, arterial roads, collectors, local roads, unclassified roads (Col. 6, lines 57-64).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dempsey et al. to include the braking control if the vehicle starts moving from a halted state on a downhill road during the cruise control mode, since the system of Dempsey et al. facilitates braking control downhill.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include the features of Dempsey et al. for preventing vehicle road speed excursions on steep grades.

	Regarding claim 14, neither Hirata nor Heo et al. nor OKUMURA et al. nor Dempsey et al. disclose the vehicle control device according to Claim 1, wherein the controller is configured to terminate the switching process in a state where the braking force is generated by the braking device.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include wherein the controller is configured to terminate the switching process in a state where the braking force is generated by the braking device, since terminating a switching process of a device is considered to be a reverse operation, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

	Regarding claim 16, neither Hirata nor OKUMURA et al. nor Dempsey et al. disclose the vehicle control device according to Claim 2, wherein the cruise control mode includes a high-speed cruise control mode and a low-speed cruise control mode that are switchable and executable by the controller, the low- speed cruise control mode being a mode in which a target vehicle speed is lower than a target vehicle speed in the high-speed cruise control mode, and wherein the braking control executed during the low- speed cruise control mode includes causing the braking device to generate the braking force without using the regenerative braking of the driving motor and subsequently executing the switching process if a determination result indicates that the vehicle speed of the vehicle has become stable.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hirata to include wherein the cruise control mode includes a high-speed cruise control mode and a low-speed cruise control mode that are switchable and executable by the controller, the low- speed cruise control mode being a mode in which a target vehicle speed is lower than a target vehicle speed in the high-speed cruise control mode, and wherein the braking control executed during the low- speed cruise control mode includes causing the braking device to generate the braking force without using the regenerative braking of the driving motor and subsequently executing the switching process if a determination result indicates that the vehicle speed of the vehicle has become stable, since it is well known in the art for vehicles to operate the cruise control at low and high speeds, and since the device of Hirata facilitates the switching between the regenerative and frictional braking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664